Opinion by
Judge Manderino,
This appeal challenges the validity of a tax sale of 210 vacant lots in the 28th Ward in the City of Pittsburgh to the Urban Redevelopment Authority of the City of Pittsburgh. The 210 lots had been acquired by *602three taxing bodies (City of Pittsburgh, School District of Pittsburgh and County of Allegheny) over a period of years. The City of Pittsburgh, acting as trustee for all taxing bodies, petitioned the Court of Common Pleas for approval of the contemplated sale of the properties to the Redevelopment Authority. The Authority participated in the proceedings as an intervenor.
The petition of the City of Pittsburgh requested the court to approve the sale of the properties to the Urban Redevelopment Authority for one dollar. Proper notices having been given after the filing of the petition as required by law, interested persons Avere permitted to submit other offers for the said properties.
The court received one other offer which was submitted by Louis L. Grimm (Appellant) who offered to purchase the properties for $53,000.
The Court of Common Pleas of Allegheny County approved the sale of the properties for one dollar to the Urban Redevelopment Authority.
Grimm challenges the order of the court beloAV and argues that his offer of $53,000 should have been accepted by the court.
We first note that the law does not require the approval of the sale of these properties to the highest bidder. Rather the law gives discretion to the court to approve a sale that appears to be “. . . in the interest of all taxing authorities having claims against the land. . . .” (Act of July 5, 1947, P. L. 1258; 53 P.S. 26114). Unless the lower court abused its discretion or committed an error of law, we cannot disturb its approval of the petition by the City of Pittsburgh (Trustee).
It may be that if the two offers received by the court both came from relatively equal private citizens, it would be rather difficult for the court not to accept the highest bid. In such a situation perhaps the most *603significant consideration might be the amount of money offered by the private citizens for the subject property.
Such is not the case here. The two offers in competition for the subject property came from different sources so far as the public interest is concerned. The proposal of the taxing authorities was to sell the land to a governmental authority, namely the Urban Revelopment Authority of Pittsburgh for development in the public interest. The other offer received from appellant Grimm was from a private individual for private development. We think, as the lower court did, that the distinction is important. Since the law allows the court to approve the offer which “. . . appears to be in the interest of all taxing authorities having claims against the land . . .” (Act of July 5, 1947, P. L. 1258; 53 P.S. 26114), and since this obviously allows the court to take into consideration matters other than price, the lower court properly considered other matters. It is clear that the Act did not intend the court to consider only immediate financial gain to the taxing authorities —namely, price. If such were the law’s intention, the Act would have plainly so stated.
The subject properties were designated in February of 1969, by the Planning Commission of the City of Pittsburgh as a redevelopment area to be known as Greenway Redevelopment Project. A redevelopment area plan and a redevelopment area proposal were prepared and approved by the planning commission. On August 7, 1969, the City Council of the City of Pittsburgh approved the redevelopment proposal. These approvals were all conducted pursuant to law with proper notice and opportunity to be heard afforded to all interested parties.
The City of Pittsburgh, as Trustee for the three taxing bodies, then entered into a cooperation agreement with the Urban Redevelopment Authority in order to aid and cooperate in the redevelopment of the *604subject properties. All three taxing bodies approved the cooperation agreement entered into calling for the development of the subject properties in accordance with the redevelopment proposal.
The law specifically permits the taxing bodies to donate the subject property to the Urban Redevelopment Authority for proper redevelopment activities. (Redevelopment Cooperation Law, Act of May 24,1945, P. L. 982, 35 P.S. 1744). Thus the subject properties could have been given directly to the Urban Redevelopment Authority without the necessity of an approved tax sale. The parties state that the tax sale petition proceeding was used because, in the opinion of those concerned, a more secure title could be conveyed to the Urban Redevelopment Authority.
The lower court also had before it detailed redevelopment plans for the area which involved the erection of townhouses and garden apartments. The court concluded that the sale to the Redevelopment Authority would be in the best interests of all the taxing bodies having claims against the land.
The redevelopment of properties is an accepted function of government. Belovsky v. Redevelopment Authority of City of Philadelphia, 357 Pa. 329, 54 A. 2d 277 (1967). Such activities are considered to be in the public interest. All three taxing bodies in this case by official action have indicated the desirability of proceeding with the redevelopment of the subject properties. The redevelopment of areas by public authorities obviously involves long-range considerations far beyond the dollar and cents price which the taxing bodies would receive at the time of selling the subject properties. The entire theory of redevelopment is premised on the fact that in the long run the current expenditures of various monies by the Federal, State and local governments, although costly in the initial stages, will, in the long run, prove beneficial to the citizens of a com*605munity, both from a sociological and an economic point of view.
The appellant Grimm may disagree with the entire concept of redevelopment, either specifically as it affects the subject properties or generally. We do not know that he does but we do know that others have seriously challenged the beneficial effects to a community of such activities.
These questions are not before this court as it considers whether or not the lower court abused its discretion. The new planning and redevelopment of an area has been a scheme approved by the legislative and judicial bodies of the Commonwealth and in this particular ease approved by all of the governmental entities involved. The court in relying upon the opinion of the taxing bodies that they desired the transfer of these properties to the Urban Redevelopment Authority was within its sound discretion, even .though in the short run the taxing bodies may be losing the difference between $53,000 (offered by Grimm) and the $1 figure (sales price to the Redevelopment Authority). Who is to determine whether or not the loss of these funds to the taxing bodies today will not in the next fifty years accrue to the overwhelming benefit of the taxing authorities because the proposed redevelopment of the subject matter has not only provided a proper tax base so far as the subject properties are concerned but also the entire surrounding area in the 28th Ward or the City of Pittsburgh?
We do not feel that a court, in considering an approval of a tax sale from three public taxing bodies to another public body, namely the Redevelopment Authority of Pittsburgh, should ignore the conclusions already reached by the three taxing bodies, namely, that the sale of the subject properties to the Redevelopment Authority would be in the best interests of the City of Pittsburgh, the School District of Pittsburgh, *606and the County of Allegheny. Such evidence is highly persuasive.
If the law took a short range of benefit to the taxing authorities involved it could easily have limited the court to only a consideration of the amount of dollars which would be received immediately at the tax sale. When the law goes further and allows the court in its discretion to consider the “. . . interest of all taxing authorities having claims against the land . . .”, the court properly considered matters other than the immediate dollar value.
The appellant has also raised questions concerning the original City Planning Commission determination that the area was “blighted” and thus proper for redevelopment. The lower court ably discussed this matter, but we do not think it is relevant in the case before us. This matter has been determined in other proceedings and there has been no challenge that the other proceedings under the redevelopment law of the Commonwealth of Pennsylvania were faulty and thus subject to any collateral attack. Proper notice and opportunity to be heard is provided in the law at proper times for the challenge to such designations. The other proceedings are not now before this court and we must accept as the lower court did the completed legal determination long before the petition for the sale of the properties. The appellant has also argued that the taxing authorities over a period exceeding twenty years prevented the property from being developed. We have been pointed to no law which indicates that the authorities owning properties which have been received as a result of tax delinquencies are bound to do anything other than what was done here, namely, plan for the orderly development and disposition of the area either through public or private means.
The order of the lower court approving the petition of the City of Pittsburgh, as Trustee, for the sale of the *607subject properties to the Urban Redevelopment Authority of Pittsburgh is affirmed.